
	
		II
		111th CONGRESS
		1st Session
		S. 2769
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2009
			Ms. Klobuchar (for
			 herself, Mr. Johanns, and
			 Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  use of entitlement under Post-9/11 Educational Assistance for the pursuit of
		  apprenticeships and on-job training, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Post-9/11 Veterans' Job Training Act
			 of 2009.
		2.Use of
			 entitlement under Post-9/11 Educational Assistance for apprenticeships and
			 on-job training
			(a)Entitlement
				(1)In
			 generalSubchapter II of
			 chapter 33 of title 38, United States Code, is amended by inserting after
			 section 3319 the following new section:
					
						3319A.Apprenticeships
				and on-job training
							(a)Monthly
				benefitExcept as provided in subsections (b) and (c), the amount
				of the monthly benefit payment to an individual pursuing a full-time program of
				apprenticeship or other on-job training under this chapter is—
								(1)for each of the
				first six months of the individual’s pursuit of such program, 75 percent of the
				monthly benefit payment otherwise payable to such individual under this
				chapter;
								(2)for each of the
				second six months of the individual’s pursuit of such program, 55 percent of
				such monthly benefit payment; and
								(3)for each of the
				months following the first 12 months of the individual’s pursuit of such
				program, 35 percent of such monthly benefit payment.
								(b)ReductionIn
				any month in which an individual pursuing a program of education consisting of
				a program of apprenticeship or other on-job training fails to complete 120
				hours of training, the amount of the monthly benefit payment payable under this
				chapter to the individual shall be limited to the same proportion of the
				applicable rate determined under subsection (a) as the number of hours worked
				during such month, rounded to the nearest eight hours, bears to 120
				hours.
							(c)Housing
				allowanceAn individual
				receiving a monthly benefit pursuant to this section shall receive a monthly
				housing stipend amount equal to the monthly amount of the basic allowance for
				housing payable under section 403 of title 37 for a member with dependents in
				pay grade E–5 residing in the military housing area that encompasses all or the
				majority portion of the ZIP code area in which the individual resides.
							(d)Charge to
				entitlementFor each month that an individual is paid a monthly
				benefit payment under this chapter, the individual’s entitlement under this
				chapter shall be charged at the rate of—
								(1)75 percent of a
				month in the case of payments made in accordance with subsection (a)(1);
								(2)55 percent of a
				month in the case of payments made in accordance with subsection (a)(2);
				and
								(3)35 percent of a
				month in the case of payments made in accordance with subsection (a)(3).
								(e)Reduced charge to
				entitlementFor any month in which an individual fails to
				complete 120 hours of training, the entitlement otherwise chargeable under
				subsection (d) shall be reduced in the same proportion as the monthly benefit
				payment payable is reduced under subsection
				(b).
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 3319 the following
			 new item:
					
						
							3319A. Apprenticeships and on-job
				training.
						
						.
				(b)Conforming
			 amendmentsSection 3313 of such title is amended—
				(1)in subsection
			 (a), by inserting or section 3319A of this title after
			 subsections (e) and (f); and
				(2)by amending
			 subsection (b) to read as follows:
					
						(b)Approved
				programs of educationA
				program of education is an approved program of education for purposes of this
				chapter if the program of education—
							(1)is—
								(A)offered by an
				institution of higher learning (as that term is defined in section 3452(f) of
				this title); and
								(B)approved for
				purposes of chapter 30 of this title (including approval by the State approving
				agency concerned); or
								(2)in the case of an individual who is not
				serving on active duty, includes a program of apprenticeship or of other on-job
				training approved as provided in paragraph (1) or (2), as appropriate, of
				section 3687(a) of this
				title.
							.
				(c)Technical
			 correctionSection 3002(3)(C) of such title is amended by
			 striking clause and inserting paragraph.
			(d)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Post-9/11 Veterans Educational Assistance Act
			 of 2008 (title V of Public Law 110–252).
			
